Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 10 and 19 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 10, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HAN; Dong-Soo (US-20120170560-A1, hereinafter simply referred to as Han).

Regarding independent claims 1, 10 and 19, Han teaches:
A method (See at least Han, ¶ [0027], FIG. 3) comprising: receiving, at a computer system (See at least Han, FIG. 2), a location database (e.g., database of Han) regarding a plurality of points of interest (See at least Han, ¶ [0152, 0153], FIG. 3, "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…"), the database comprising, for each point of interest: a respective geographical boundary (e.g., coverage area – as defined by ID information and received signal strength of access point (AP) in Han) associated with the point of interest (See at least Han, ¶ [0019, 0152, 0153], FIG. 3, "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…"), a respective location fingerprint associated with the point of interest (See at least Han, ¶ [0019, 0152, 0153], FIG. 3, "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…"), and a respective label (e.g., ID information in Han) associated with the point of interest (See at least Han, ¶ [0019, 0152, 0153], FIG. 3, "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…"); determining (e.g., by comparing a WiFi fingerprint acquired by a mobile device in Han), by the computer system, that a first location fingerprint associated with a first point of interest is similar to a second location fingerprint associated with a second point of interest (See at least Han, ¶ [0018, 0019, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"); and responsive to determining that the first location fingerprint is similar to the second location fingerprint, modifying at least one of a first geographical boundary (e.g., by updating/correcting a location database/timetable/service information in Han) associated with the first point of interest or a second geographical boundary associated with the second point of interest in the location database (See at least Han, ¶ [0018, 0019, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…").
Han teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han taught in separate embodiments for the desirable and advantageous purpose of making it possible to easily and accurately acquire the location information of the mobile device located in the means of transportation in motion without using GPS signals or base station information for cellular phones, as discussed in Han (See ¶ [0079]); thereby, helping to improve the overall system robustness by making it possible to easily and accurately acquire the location 

Regarding dependent claims 5 and 14, Han teaches:
receiving, by the computer system, a query from a mobile device (e.g., request from the mobile device 10 in Han) remote from the computer system (See at least Han, ¶ [0018, 0019, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"), the query comprising an indication of a location of the mobile device (See at least Han, ¶ [0018, 0019, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"), and an environmental measurement (e.g., signal strength in Han) obtained by the mobile device at the location (See at least Han, ¶ [0018, 0019, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"); identifying, by the computer system, a set of candidate points of interest (e.g., a set of ID information of the APs in Han) among the plurality of points of interest in geographical proximity to the location (See at least Han, ¶ [0018, 0019, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"); and determining, by the computer system, a similarity (e.g., Euclidean distance in Han) between the environmental measurement and each location fingerprint of the set (See at least Han, ¶ [0018, 0019, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"). 

Regarding dependent claims 6 and 15, Han teaches:
selecting, by the computer system, a particular candidate point of interest from among the set (See at least Han, ¶ [0018, 0019, 0021, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…WiFi fingerprint selected from among the ID information and received signal strength of APs…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"), wherein the particular candidate point of interest is selected based on the similarity between the environmental measurement and each location fingerprint of the set (See at least Han, ¶ [0018, 0019, 0021, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…WiFi fingerprint selected from among the ID information and received signal strength of APs…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"); associating, by the computer system, the label of the selected point of interest with the location (See at least Han, ¶ [0018, 0019, 0021, 0050, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…WiFi fingerprint selected from among the ID information and received signal strength of APs…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…"); and transmitting, from the computer system to the mobile device, the label of the selected point of interest (See at least Han, ¶ [0018, 0019, 0021, 0050, 0070, 0106, 0152, 0153, 0187], FIG. 3, "…a method of estimating a location of a mobile device using a WiFi signal in a location-based service system, the method including: sequentially recognizing two or more stop stations which the means of transportation in motion approaches by repeatedly comparing a WiFi fingerprint acquired by a mobile device…", "…the WiFi fingerprint including at least one pair of ID information and received signal strength of access point (AP) included in a received WiFi signal…", "…WiFi fingerprint selected from among the ID information and received signal strength of APs…", "…The location server 40 generally estimates the location of the mobile device 10 at the request of the mobile device 10 and provides the estimated location for the mobile device 10…", "…The WiFi fingerprint is comprised of a set of ID information of the AP 20, which can be received by the mobile device 10 based on its current location…", "…it is possible to make an accurate location estimation of the mobile device located in the means of transportation by correcting the service information of the means of transportation…", "…fingerprint database includes a WiFi fingerprint of each stop station…a subway station with a long platform may have a plurality of WiFi fingerprints associated with a plurality of points of the subway station…", "…fingerprint database may be developed by collecting a plurality of WiFi fingerprints at a plurality of points of the same subway station…", "…The location-based service system compares the acquired WiFi fingerprint with the location estimation database and uses the comparison result in estimating the location of the mobile device…the comparison result is used in updating the location estimation database as well as in estimating the location of the mobile device…").




Allowable Subject Matter
Dependent claims 2, 11, 20 and 7 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 3 – 4, 8 – 9, 12 – 13, 17 – 18 are also objected to as being allowable because of their dependencies to claims 2, 11, 20 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666